DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3-5, 8-11, and 13-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1, 3-5, 8-11, and 13-22.  Prior art of record fails to teach or fairly suggest a method and an electronic device comprising:
a first subscriber identification module (SIM):
a second subscriber identification module SIM:
a communication circuitry operatively connected to the first SIM and the second SIM, and
a processor operatively connected to the communication circuitry, wherein processor is configured to:
monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,
determine whether a serving cell is changed in at least one of the first SIM and the second SIM for a certain interval, when the processor determines that the paging conflict has occurred, and

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0163827) Ekici teaches an apparatus and method for improving paging performance for multi-standby devices having multiple SIM cards.  The first SIM is associated with a first network service having a first paging cycle, the first paging cycle having a paging indicator channel and a paging message channel (e.g. UMTS/3G).  A second SIM is associated with a second network service having a second paging cycle ant includes only a paging message channel, without a paging indicator channel (e.g. 2G).  An apparatus and method are provided that include determining, by the UE, a paging collision between the paging indicator channel associated with the first SIM and the paging message channel associated with the second SIM.  Upon collision detection, the UE gives priority to monitoring the paging message channel associated with a second SIM of the second paging cycle (0022, 0025).
However, Ekici does not teach: monitor paging cycles for the first SIM and the second SIM,

determine whether a serving cell is changed in at least one of the first SIM and the second SIM for a certain interval, when the processor determines that the paging conflict has occurred, and
perform cell reselection for a SIM in a RRC idle state among the first SIM and second SIM, when the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 9.
	---(2016/0134317) Hu et al teaches enhancing the UE performance and minimizing any potential harmful interaction between radio access technologies by dynamically switching between receive modes when communications of a first SIM using diversity mode collides with communications of a second SIM that is in an idle mode.  This may occur when idle mode communications (e.g., an idle mode paging cycle) of the first SIM collide with idle mode communications of the second SIM, and when the first SIM is in an active communication and the second SIM is in idle mode (0026, 0071).
However, Hu et al does not teach: monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,

perform cell reselection for a SIM in a RRC idle state among the first SIM and second SIM, when the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 9.
	---(10,623,946) Kumar et al teaches UE operating in a connected mode on a first SIM and operating in a second mode on a second SIM and transmitting, to the first network, Multiple Subscriber Identity Module (MSIM) assistance information regarding the second SIM, the MSIM assistance information including at least one of idle mode information for the second SIM for the second network (see claim 1).
However, Kumar does not teach: monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,
determine whether a serving cell is changed in at least one of the first SIM and the second SIM for a certain interval, when the processor determines that the paging conflict has occurred, and
perform cell reselection for a SIM in a RRC idle state among the first SIM and second SIM, when the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 9.
---(2021/0105607) Ioffe et al teaches a single RF chain is used to switch between two TX frequencies corresponding to two SIM cards, and upon registration to the second core network, the UE may indicate that it has an active first SIM card and may provide the paging cycle assignment for the first SIM to the second base station.  The second core network may generate paging cycle assignment for the second SIM using the paging cycle assignment of the first SIM as to generate a non-conflicting paging cycle assignment for the second SIM (0075).
However, Ioffe does not teach: monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,
determine whether a serving cell is changed in at least one of the first SIM and the second SIM for a certain interval, when the processor determines that the paging conflict has occurred, and
perform cell reselection for a SIM in a RRC idle state among the first SIM and second SIM, when the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 9.
---(2018/0368099) Chen et al teaches the UE may be DSDS UE such that one SIM may be in standby state (e.g., idle state) while the other SIM is actively communicating with a network (e.g., connection state) wherein paging messages may overlap in time.  Therefore, the UE may enter a fallback state upon detection of a persistent paging message collision scenario.  In the fallback state, UE may prioritize 0069).
Chen does not teach:  monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,
determine whether a serving cell is changed in at least one of the first SIM and the second SIM for a certain interval, when the processor determines that the paging conflict has occurred, and
perform cell reselection for a SIM in a RRC idle state among the first SIM and second SIM, when the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 9.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646